DETAILED ACTION
	This Office action is in response to the remarks and affidavits submitted on 20 October 2021 and 21 October 2021.  Claims 1-20 are pending in the application.  Claims 1, 8, and 15 are independent.

	This application is a continuation-in-part of application Serial No. 15/460,230, filed on March 16, 2017, now US Patent 10,497,713, which is a continuation-in-part of application Serial No. 14/821,683, filed on August 07, 2015, now U.S. Patent 9,613,844,  which is a continuation-in-part of application Serial No. 13/492,395, filed on June 08, 2012, now U.S. Patent 9,136,153, which is a continuation of application Serial No. 13/273,712 filed October 14, 2011, now U.S. Patent 8,273,610, which is a continuation-in-part of application Serial No. 13/016,313, filed on January 28, 2011, now U.S. Patent 8,362,482, which is a continuation-in-part of application Serial No. 12/970,602, filed on December 16, 2010, now US Patent 9,711,407,which is a continuation-in-part of application Serial No. 12/949,617, filed on November 18, 2010, now U.S. Patent 8,754,533.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



                                                   Affidavits
The affidavits under 37 CFR 1.132 filed on 20 October 2021 and 21 October 2021 are insufficient to overcome the rejection of claims 1-20 based upon Or-Bach et al., US 2011/0121366, as set forth in the last Office action because:  an affidavit or declaration under 37 CFR 1.132 that is only a naked assertion of inventorship and that fails to provide any context, explanation or evidence to support that assertion is insufficient to show that the relied-upon subject matter was the inventor’s own work. See EmeraChem Holdings, LLC v. Volkswagen Grp. of Am., Inc., 859 F.3d 1341, 123 USPQ2d 1146 (Fed. Cir. 2017). When the unclaimed subject matter of a reference is an inventor's or at least one joint inventor's own invention, a prima facie case based on the patent, U.S. patent application publication, or international application publication, may be overcome by showing that the disclosure is a description of the inventor's or at least one joint inventor's own previous work. Such a showing can be made by proving that the inventor(s) of the U.S. patent, U.S. patent application publication, or the international application publication, was associated with applicant (e.g., same assignee) and learned of the inventor's or at least one joint inventor's invention from the inventor or at least one joint inventor directly or indirectly. In re Mathews, 408 F.2d 1393, 161 USPQ 276 (CCPA 1969). Although the affidavits presented from Zvi Or-Bach; Brian Cronquist, and Deepak Sekar assert that the claimed invention of the instant application was constructively reduced to practice and disclosed in the specification and drawings of Or-Bach et al., US 2011/0121366, the affidavits fail to provide any context, explanation or evidence to support that assertion. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Or-Bach et al., US 2011/0121366, newly cited. 
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another”, or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
 Regarding independent claim 1, Or-Bach et al. disclose a 3D semiconductor memory, shown in Fig. 99I, the memory comprising:

wherein said first memory cells each comprise one of said first transistors;
a second level comprising second memory cells, second transistors, and a second control line (that is, source line SL),
wherein said second memory cells each comprise one of said second transistors,
wherein said second level overlays said first level,
wherein said second control line and said first control line have been processed following the same lithography step and accordingly are self-aligned (see Figs. 99F and 99G),
wherein said first control line is directly connected to each source or drain of at least five of said first transistors (see Fig. 99I), and
wherein said second control line is directly connected to each source or drain of at least five of said second transistors (see Fig. 99I); and 
an oxide layer (Second SiO2 layer, shown in Fig. 99F) disposed between said first control line and said second control line, see Figs. 99A-99M and paragraphs [0447]-[0462].  
Regarding claim 2, Or-Bach et al. disclose the second control line comprises silicon, see Figs. 99F-99H and paragraphs [0453]-[0455].  
Regarding claim 3, Or-Bach disclose the first transistors each comprise a poly-silicon transistor channel (see Figs. 109B and 109C and paragraph [0580]).  

Regarding claim 5, Or-Bach et al. disclose a plurality of metalized memory control lines; and a single crystal silicon substrate, wherein said plurality of memory control lines are primarily disposed between said single crystal silicon substrate 9912and said first level, that is, the peripheral circuits 9902, as shown in Figs. 99A and 99B, see paragraphs [0448]-[0449]. 
Regarding claim 6, Or-Bach et al. disclose the first control line (that is source line SL) comprises silicon, see paragraph [0454]. 
Regarding claim 7, Or-Bach et al. disclose a single crystal silicon substrate, wherein said single crystal substrate comprises third transistors (in the Third Si/SiO2 layer 9926, shown in Fig. 99F), and wherein at least one of said third transistors is directly below at least a portion of said first transistors, as shown in Figs. 99F-99H.  
Regarding independent claim 8, Or-Bach et al. disclose a 3D semiconductor memory, shown in Fig. 100H, the memory comprising:
a first level comprising first memory cells, first transistors, and a first control line (that is, source line SL),
wherein said first memory cells each comprise one of said first transistors;
a second level comprising second memory cells, second transistors, and a second control line (that is, source line SL),
wherein said second memory cells each comprise one of said second transistors,
wherein said second level overlays said first level,

wherein said first control line is directly connected to each source or drain of at least five of said first transistors (see Fig. 100H), and
wherein said second control line is directly connected to each source or drain of at least five of said second transistors (see Fig. 100H); and 
an oxide layer (Second SiO2 layer, shown in Fig. 100D) disposed between said first control line (in layer 1023) and said second control line (in layer 1025), 
wherein said second transistors each comprise a double gate, see Figs. 99A-99M and paragraphs [0447]-[0462] and Figs. 100A-100L and paragraph [0477].  
Regarding claim 9, Or-Bach et al. disclose the second control line comprises silicon, see Figs. 99F-99H and paragraphs [0453]-[0455] and Figs. 100D and 100E.  
Regarding claim 10, Or-Bach disclose the first transistors each comprise a poly-silicon transistor channel (see Figs. 109B and 109C and paragraph [0580]).  
Regarding claim 11, Or-Bach et al. disclose at least one of said first transistors is self-aligned to at least one of said second transistors, having been processed following the same lithography step, see Fig. 100K1.  
Regarding claim 12, Or-Bach et al. disclose a plurality of metalized memory control lines; and a single crystal silicon substrate, wherein said plurality of memory control lines are primarily disposed between said single crystal silicon substrate 9912and said first level, that is, the peripheral circuits 9902, as shown in Figs. 99A and 99B, see paragraphs [0448]-[0449]. 

Regarding claim 14, Or-Bach et al. disclose a single crystal silicon substrate, wherein said single crystal substrate comprises third transistors (in the Third Si/SiO2 layer 9926, shown in Fig. 99F, or the third layer 10027, shown in Fig. 100D), and wherein at least one of said third transistors is directly below at least a portion of said first transistors, as shown in Figs. 99F-99H.  
Regarding independent claim 15, Or-Bach et al. disclose a 3D semiconductor memory, shown in Fig. 100H, the memory comprising:
a first level comprising first memory cells, first transistors, and a first control line (that is, source line SL),
wherein said first memory cells each comprise one of said first transistors;
a second level comprising second memory cells, second transistors, and a second control line (that is, source line SL),
wherein said second memory cells each comprise one of said second transistors,
wherein said second level overlays said first level,
wherein said second control line and said first control line have been processed following the same lithography step and accordingly are self-aligned (see Figs. 100D and 100E),
wherein said first control line is directly connected to each source or drain of at least five of said first transistors (see Fig. 100H), and
wherein said second control line is directly connected to each source or drain of at least five of said second transistors (see Fig. 100H); and 
2 layer, shown in Fig. 100D) disposed between said first control line (in layer 1023) and said second control line (in layer 1025), 
wherein said second transistors each comprise a poly-silicon transistor channel (see Figs. 109B and 109C and paragraph [0580]), see Figs. 99A-99M and paragraphs [0447]-[0462] and Figs.109A-109K and paragraphs [0577]-[0591].  
With respect to claim 16, Or-Bach disclose that the second transistors each comprise a double gate, see paragraph [0591].  
Regarding claim 17, Or-Bach et al. disclose at least one of said first transistors is self-aligned to at least one of said second transistors, having been processed following the same lithography step, see Fig 109J1.  
Regarding claim 18, Or-Bach et al. disclose a plurality of metalized memory control lines; and a single crystal silicon substrate, wherein said plurality of memory control lines are primarily disposed between said single crystal silicon substrate 9912and said first level, that is, the peripheral circuits 10902, as shown in Fig. 109B, see paragraphs [0579]. 
Regarding claim 19, Or-Bach et al. disclose the first control line (that is source line SL) comprises silicon, see paragraph [0454]. 
Regarding claim 20, Or-Bach et al. disclose a single crystal silicon substrate, wherein said single crystal substrate comprises third transistors (in the Third Si/SiO2 layer 9926, shown in Fig. 99F, or the third layer 10027, shown in Fig. 100D), and wherein at least one of said third transistors is directly below at least a portion of said first transistors, as shown in Figs. 99F-99H.  

Response to Arguments
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive. Although the affidavits presented from Zvi Or-Bach; Brian Cronquist, and Deepak Sekar assert that the claimed invention of the instant application was constructively reduced to practice and disclosed in the specification and drawings of Or-Bach et al., US 2011/0121366, the affidavits fail to provide any context, explanation or evidence to support that assertion. Therefore, the affidavits submitted under 37 CFR 1.132 are insufficient to overcome the rejection of claims 1-20 based upon Or-Bach et al., US 2011/0121366.

                                                  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access 







MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/
Primary Examiner, Art Unit 2822